Citation Nr: 1606740
Decision Date: 02/23/16	Archive Date: 04/01/16

DOCKET NO. 07-03 155 )    DATE  MAR - 3 2016

On appeal from the Department of Veterans Affairs Regional Office in New York, New York

ORDER

The following correction is made in a decision issued by the Board in this case
on February 23, 2016:

The CONCLUSION OF LAW on page three (3) of the decision
should read: "The criteria for a TDIU are met. 38 U.S.C.A. § 5107
(West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2015)."

JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Citation Nr: 1606740	
Decision Date: 02/23/16    Archive Date: 03/01/16

DOCKET NO.  07-03 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to a total disability rating for individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his mother


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from May 1994 to October 1997.  

This appeal is before the Board of Veterans' Appeals (Board) from an October 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  In September 2008, the Veteran and his mother testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript is of record.

This matter was remanded by the Board in March 2009 and November 2010.  In November 2012, the Board denied the claim, and the Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In March 2013, the Veteran, through his attorney, and the Secretary of Veterans Affairs submitted a Joint Motion for Remand.  In an April 2013 order, the Court granted the motion and remanded the appeal to the Board.  

In April 2014, the Board again remanded the Veteran's claim, and in December 2014 again denied it.  The Veteran again appealed to the Court, and in August 2015, the Veteran, through his attorney, and the Secretary of Veterans Affairs submitted another Joint Motion for Remand (JMR).  In an August 2015 order, the Court granted the motion and remanded the appeal to the Board. 


FINDINGS OF FACT

1.  The Veteran is service-connected for herniated disc disease with laminectomy, L5-6, rated 60 percent.  

2.  The Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disc disease.



CONCLUSION OF LAW

The criteria for a TDIU are not met.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this case, the Veteran is service-connected for herniated disc disease with laminectomy, L5-6, rated 60 percent; gastroesophageal reflux disease, rated 10 percent; and tinnitus, rated 10 percent.  Thus, he meets the schedular requirements for a TDIU.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

In its November 2012 and December 2014 decisions, the Board found that the Veteran was not unable to secure or follow a substantially gainful occupation as a result of any service-connected disability or disabilities, even considering his education and background, as the medical evidence had shown that, given the Veteran's circumstances, he had "ample opportunity" to pursue a different career either outside of law enforcement, or at least a more sedentary position in law enforcement.  See 38 C.F.R. §§ 3.341, 4.19.  Such decisions were based on review of his past employment history, findings of several VA examinations regarding the severity of his back disability and its probable effect on occupational activities, and, despite some inconsistent accounts from the Veteran regarding whether his service-connected disability had caused and was causing him to be unemployed, the fact his unemployability had been due to nonservice-connected psychiatric disability.  

In its August 2015 JMR, the parties determined that, although the Veteran had been determined by the Social Security Administration (SSA) to be unemployable primarily due to his psychiatric disability, the Board did not properly consider the fact that SSA had also found his lumbar disc disease to be a disabling condition contributing to his inability to work, even in a sedentary occupation.  

Subsequently, the Veteran submitted a December 2015 report from a vocational counselor expressing the opinion that the Veteran was unable to follow a substantially gainful occupation due to his lumbar disc disease, as his current functional status falls well below the sedentary range of physical exertion because he cannot sit more than a few minutes at a time due to pain from his service-connected herniated disc disease, and he must lie down numerous times during the day and spends most of the day alternating frequently from sitting to standing to walking to reclining in order to alleviate the pain from his herniated disc disease.

He also submitted a December 2015 affidavit indicating that, due to his disc disease, he was not able to walk or stand for 15 to 20 minutes at a time, was substantially prohibited from driving, and had severe exacerbations often that prevented him from getting out of bed.

Given this new evidence, and the evidence summarized in its November 2012 and December 2014 decisions, the Board finds the evidence regarding whether the Veteran is unemployable due solely to his lumbar disc disease to be in relative equipoise.  Resolving reasonable doubt in his favor, the Board finds that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected herniated disc disease with laminectomy, L5-6.   Thus a TDIU must be granted.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

A TDIU is granted.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs



